COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Ifeolumpio O. Sofola M.D. v. Aetna Health, Inc. and Aetna Life
                         Insurance Company

Appellate case number:   01-15-00387-CV

Trial court case number: 2013-76814

Trial court:             152nd District Court of Harris County

        Appellant Sofola’s Emergency Motion for Stay of Trial Court Proceedings Pending
Interlocutory Appeal is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: June 2, 2015